FILED
                            NOT FOR PUBLICATION
                                                                             MAR 5 2020
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ERIK LEYVA-VILLASENOR, AKA Erik                  No.   18-72707
Leyva Villesenor,
                                                 Agency No. A088-734-156
              Petitioner,

 v.                                              MEMORANDUM*

WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted March 3, 2020**
                               Seattle, Washington

Before: IKUTA, R. NELSON, and HUNSAKER, Circuit Judges.


      Erik Leyva-Villasenor appeals the Board of Immigration Appeals (BIA)

order affirming the immigration judge’s denial of withholding of removal. We

have jurisdiction under 8 U.S.C. § 1252(a)(1).

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Even if the BIA erred in not addressing Leyva-Villasenor’s argument that

“the IJ impermissibly failed to ensure that the record was complete,” any error was

harmless because the IJ did not have an obligation to develop the record, given that

Leyva-Villasenor was represented by counsel, see Dent v. Holder, 627 F.3d 365,

373–74 (9th Cir. 2010), and because the IJ did not rely on country conditions

evidence that was not in the record, cf. In re S-M-J-, 21 I. & N. Dec. 722, 732 (BIA

1997).

      The BIA did not abuse its discretion by not remanding for further

fact-finding. Leyva-Villasenor provided no evidence that his alleged particular

social group is socially distinct in Mexico. See Conde Quevedo v. Barr, 947 F.3d
1238, 1241–43 (9th Cir. 2020). Therefore, he failed to show his withholding claim

was plausible and cannot establish he was prejudiced by the alleged ineffective

assistance of counsel. See Martinez-Hernandez v. Holder, 778 F.3d 1086, 1088

(9th Cir. 2015).

      AFFIRMED.




                                          2